DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the claimed filed on 02/18/2021.
3.	Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorizations for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Gang Luo (Reg No.50559) on 02/22/2021.
6.	The application has been amended as follows:

	1. (Currently Amended) A head mounted display that controls remote maneuver of a vehicle, the head mounted display comprising: 
a display section that is a see-through-type display; 
a [[GNSS]] global navigation satellite system (GNSS) information acquisition section that acquires a GNSS information; 
a communication section capable of performing communication using wireless communication with the vehicle; and 

wherein the control section 
evaluates whether or not the vehicle has entered a visual field visually recognizable by a user's eye through the display section in a case where the vehicle travels in an automatic navigation mode in which the vehicle moves toward a position indicated by the GNSS information, and 
causes the vehicle to terminate the travel in the automatic navigation mode but travel in a specific navigation mode different from the automatic navigation mode in a case where the control section determines that the vehicle has entered the visual field, 
wherein the communication section acquires a vehicle image that is an image captured by the vehicle from the vehicle over wireless communication, the display section is a display section that allows see-through visual recognition of an outside scene, performs display operation in a first aspect in a case where a maneuver distance that is a distance from the head mounted display to the vehicle is greater than a -2-Application No. 15/925,381 second distance, and 
performs display operation in a second aspect in a case where the maneuver distance is smaller than the second distance, and the display operation in the first and second aspects includes displaying the vehicle image.

23. (Currently Amended) A method for maneuvering a vehicle using a head mounted display, the display having a see-through-type display, the method comprising: 
causing the head mounted display to evaluate whether or not the vehicle has entered a visual field visually recognizable by a user's eye through the see-through-type display of the head mounted display in a case where the vehicle travels in an automatic navigation mode in which the vehicle moves toward a position indicated by [[GNSS]] global navigation satellite system (GNSS) information, 
causing the head mounted display to cause the vehicle to terminate the travel in the automatic navigation mode but travel in a specific navigation mode different from the automatic navigation mode in a case where the head mounted display determines that the vehicle has entered the visual field; 
acquiring a vehicle image that is an image captured by the vehicle from the vehicle over wireless communication; and 
causing the head mounted display to allow see-through visual recognition of an outside scene, perform display operation in a first aspect in a case where a maneuver distance that is a distance from the head mounted display to the vehicle is greater than a second distance, and perform display operation in a second aspect in a case where the maneuver distance is smaller than the second distance, 
wherein the display operation in the first and second aspects includes displaying the vehicle image.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: display section, information acquisition section and a communication section in claims 1, 3, 4 and 23.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Continued Examination Under 37 CFR 1.114
9.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn in pursuant to 37 CFR 1.114. Applicant submission on 02/18/2021 has been entered.


REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance:
11.	The closest prior art of record is Huang et al., US 20190220002.
12.	Huang discloses a head mounted display that controls remote maneuver of a vehicle, the head mounted display comprising: 
a display section that is a see-through-type display (See at least ¶7 and 205); 
a GNSS information acquisition section that acquires a GNSS information (See at least ¶48); 
a communication section capable of performing communication using wireless communication with the vehicle (See at least ¶65); and 
a control section, wherein the control section evaluates whether or not the vehicle has entered a visual field visually recognizable by a user's eye through the display section in a case where the vehicle travels in an automatic navigation mode in which the vehicle moves toward a position indicated by the GNSS information (See at least ¶38, 66 and 94)), and 
causes the vehicle to terminate the travel in the automatic navigation mode but travel in a specific navigation mode different from the automatic navigation mode in a case where the control section determines that the vehicle has entered the visual field (See at least ¶150); and 
wherein the communication section acquires a vehicle image that is an image captured by the vehicle from the vehicle over wireless communication, the display section is a display section that allows see-through visual recognition of an outside scene (See at least ¶7 and 205).
None of the prior art of record references taken either together or in combination with prior art of record discloses:
(Claims 1 and 23) “performs display operation in a first aspect in a case where a maneuver distance that is a distance from the head mounted display to the vehicle is greater than a second distance, and performs display operation in a second aspect in a case where the maneuver distance is smaller than the second distance, and the display operation in the first and second aspects includes displaying the vehicle image.
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ‘Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662